Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.


Claim Rejections - 35 USC § 112


The rejection of claims 3-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been obviated by the amendment filed December 21, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/016143.
The WO 2009/016143 reference discloses a process for making a catalyst composition containing a binder essentially free of alumina, which may be silica, in combination with a zeolite particle that may be selected from the pentasil group, containing both ZSM-48 and ZSM-12, and considered inclusive of combinations thereof. Binder and zeolite are extruded as claimed herein, and the green extrudate may be dried and calcined, followed by a surface hexafluorosilicate salt dealumination, employing salt concentrations consistent with those claimed herein, substantially the process under examination in in the instant application.  The pH of the AHS solution does not appear to be provided, but as the solution, including the concentration of salt therein, is identical to that employed in the instantly claimed process, it follows that the pH level of the reference solution will not be distinguishable.  The zeolite SAR of the reference materials shares an endpoint at 150 with the instant claims. Platinum is described as being incorporated into the support material.  Relative content of the zeolite and binder fall within the broad range disclosed by the reference disclosure.  The primary difference between the reference disclosure and the instant process is that one must select the desired zeolites to employ from a group.  It is considered that the choice 
The entire document is highly relevant, but see particularly pages 5- 8, 10-18 and the examples.
	The limitations of all claims have been considered and are deemed to be within the purview of the prior art.
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.
Applicant’s arguments indicate that because the Markush group of  metals to be incorporated into the zeolite extrudate recites “selected from the group consisting of platinum, palladium and nickel”, the tin component of the reference is effectively excluded.  This is not the case.  The claims recite a process comprising a step of incorporation of a metal selected from Pt, Pd and Ni.  There is no exclusion to additional .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732